Citation Nr: 0517657	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-36 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hammertoes and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for hammertoes.

In his November 2003 substantive appeal, the veteran 
requested a Board hearing to be held at the local RO.  In 
December 2003, the veteran cancelled that hearing request.

In June 2005, the veteran, through his accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In June 2005, a Deputy Vice 
Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the veteran's motion to 
advance his appeal on the Board's docket.

The claim of entitlement to service connection for bilateral 
hammertoes on the merits is being remand and is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action is required on his part.


FINDINGS OF FACT

1.  In a November 1978 rating decision, the RO denied 
entitlement to service connection for hammertoes.  The RO 
properly notified the veteran of that decision in November 
1978, and he did not complete the appeals process.  
Thereafter, he attempted several times unsuccessfully to 
reopen the claim.  

2.  Most, recently in a February 2000 decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for hammertoes.  The RO 
properly notified the veteran of that decision in February 
2000, and he did not appeal it.  That decision represents the 
most recent final denial of the claim.

3.  Since the February 2000 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for hammertoes, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim, has been received.


CONCLUSION OF LAW

1.  The February 2000 RO decision in which it was determined 
that new and material evidence had not been received with 
which to reopen the claim of entitlement to service 
connection for hammertoes is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.160(d) (2004); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2004).

2.  New and material evidence has been received, and the 
claim for service connection for hammertoes is therefore 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001) (in effect for claims filed before Aug. 29, 
2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001), now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).

In a December 2001 letter implementing VA's duty to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claim and what the veteran's own responsibilities were 
in accord with the duty to assist.  In addition, the veteran 
was advised by virtue of a February 2002 rating decision, and 
a detailed Statement of the Case (SOC) issued in November 
2003, of the pertinent law and what the evidence must show in 
order to substantiate the claim.  

In view of the favorable disposition herein as to the issue 
of whether the veteran's claim may be reopened, there is no 
need for the Board to further address the notice and 
assistance requirements described above.

II.  Factual Background

The service medical records include a December 1942 
enlistment examination report which shows that an abnormality 
of the feet, described as bilateral 2nd degree hammertoes, 
was noted on enlistment.  Records dated in 1943 document the 
veteran's complaints of pain in the toes and feet.  Physical 
examination revealed a deformity of the toes and surgery was 
recommended.  Surgery for hammertoes was conducted in August 
1943.  The October 1945 separation examination disclosed an 
abnormality of the feet described as 2nd degree hammertoes, 
bilateral, symptomatic.

In October 1978, the veteran filed a compensation claim for 
hammertoes.  In a November 1978 rating decision, the RO 
denied service connection for hammertoes, reasoning that this 
condition was shown prior to induction and was not shown to 
have been aggravated.  The veteran was notified of that 
decision in November 1978 and did not complete the appeals 
process.

In January 1999, the veteran filed to reopen his claim for 
hammertoes.  In a December 1999 decision, the RO determined 
that no new and material evidence had been submitted to 
reopen the claim, inasmuch as the only evidence submitted was 
a June 1999 statement from the veteran, explaining the foot 
difficulties he experienced post-surgery (August 1943).  The 
veteran received notice of that decision in December 1999.  

Thereafter, the veteran submitted private medical records 
dated in 1997 and 1999 which show that he complained of pain 
in the toes, particularly in the 2nd digits, and feet.  
Diagnoses of bursitis, dorsal interphalangeal joint hallux 
left; and rigid hammertoe deformity 2nd digits bilaterally, 
were made.  In a December 1999 decision, the RO determined 
that no new and material evidence had been submitted to 
reopen the claim, reasoning that the private medical records 
dated from 1997-1999 did not reveal that hammertoes were 
aggravated by military service.  The veteran received notice 
of that decision in December 1999.  

In January 2000, the veteran submitted VA medical records in 
support of reopening his claim for hammertoes.  A VA records 
dated in March 1999 includes a diagnosis of bilateral 
hammertoes and a referral to podiatry.  In a January 2000 
rating decision, the RO determined that no new and material 
evidence had been submitted to reopen the claim, reasoning 
that the 1999 VA medical record did not reveal that 
hammertoes were aggravated by military service.  The veteran 
received notice of that decision in February 2000 and did not 
appeal it.  

In June 2001, the veteran again filed to reopen his service 
connection claim for hammertoes.  In support of the claim VA 
medical records dated from 1999 to 2001 were submitted.  An 
April 2001 record reflects that the veteran gave a history of 
hammertoe surgery during service in 1943.  The entry shows 
that he complained of chronic, significant pain in both feet 
from hammertoes affecting all digits.  He stated that the 
symptoms were getting worse over time.  The veteran recounted 
that during service, he was hospitalized for 3 months 
following hammertoe surgery and used a wheelchair and that 
when he returned to his unit, he was required to go on a 25-
mile march, after which his toe wounds reopened and his shoes 
filled with blood.  He indicated that he had experienced 
serious foot problems ever since.  

The April 2001 VA medical record reflects that an orthopedic 
evaluation revealed severe hammertoes bilaterally at digits 2 
though 5, left greater than right, non-reducible.  The 
podiatrist also mentioned symptoms of pain upon palpation of 
the metatarsal heads and a large degree of rear foot varus 
shoegear, deformed from the pressure of hammertoes.  An 
assessment of severe hammertoes, digits 2 through 5 
bilaterally, was made.

The RO most recently determined that new and material 
evidence had not been presented to reopen the claim in a 
February 2002 rating decision, reasoning that the evidence of 
record continues to fail to show that the veteran's active 
military service aggravated his bilateral hammertoe 
condition.  

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

For the purposes of 38 U.S.C.A. § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim, received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he most recently filed to reopen the claim in June 
2001.




IV.  Analysis

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for bilateral hammertoes, 
which has been previously denied in final, unappealed 
decisions.

As noted, in a February 2000 decision, the RO determined that 
new and material evidence had not been received with which to 
reopen the claim of entitlement to service connection for 
bilateral hammertoes.  The veteran was notified of that 
decision in February 2000, and did not appeal it.  The 
February 2000 rating action represents the most recent final 
decision regarding this claim.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.1103.  Accordingly, the Board must review 
the evidence submitted since the February 2000 decision in 
order to ascertain whether new and material evidence has been 
submitted.

Essentially, the critical inquiry as to the claim is whether 
any evidence has been submitted bearing on the matter of 
whether the veteran's bilateral hammertoes, which were noted 
to have existed prior to service, were aggravated therein.  
The service medical records indicate both that congenital 
hammertoes existed prior to service and that they became 
symptomatic during service to the extent that surgery was 
required in August 1943.  There exists a large gap in the 
record but evidence dated thereafter reflects that the 
veteran sought treatment for hammertoe symptoms from 1997 
forward.  

The Board points out that, generally, congenital or 
developmental defects are not diseases or injuries within the 
meaning of the applicable legislation.  See 38 C.F.R. § 
3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985)) in essence 
held that a disease considered by medical authorities to be 
of familial (or hereditary) origin by its very nature 
preexists a claimant's military service but could be granted 
service connection if manifestations of the disease in 
service constituted aggravation of the condition.  However, 
congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they were not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability may be service- 
connected.

Evidence added to the filed dated since February 2000, 
specifically an April 2001 VA medical record, reflects that 
the veteran's hammertoe problems are still symptomatic and 
are currently of a severe nature.  The evidence also makes 
historical reference to the pre-existing hammertoe condition, 
the 1943 surgery, and the problems and symptoms which 
manifested during service after the surgery and throughout 
the veteran's post-service years.  

The Board believes that evidence associated with the claims 
folder since the February 2000 rating decision, specifically 
the April 2001 VA medical record, is new and material.  This 
evidence is new because it was not previously submitted to 
agency decision makers.  Moreover, this record is also 
material.  When viewed in light of the service medical 
records, it suggests the possibility that the bilateral 
hammertoe condition that existed prior to service and may 
have been chronically aggravated therein.  At minimum, the 
record establishes that the same condition shown upon 
enlistment, bilateral hammertoes, is still currently shown 
and symptomatic.  Essentially, the new evidence is relevant 
to the matter of possible chronic aggravation of a pre-
service disorder.

Moreover, the Board points out that there has been a change 
in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d. 
1089 (Fed. Cir. 2004).

Under a line of cases including Spencer v. Brown, 17 F.3d. 
368, 371-2 (1994), Routen v. West, 142 F.3d 1434, 1141-2 
(Fed. Cir. 1998), Boggs v. West, 11 Vet. App. 334, 342 
(1998), and Anglin v. West, 11 Vet. App. 361, 368 (1998), a 
new VA regulation may create a new basis for entitlement or, 
in effect, a new cause of action.  In this case, there has 
not actually been a new VA regulation issued which creates a 
new basis for a claim based upon aggravation.  Therefore, 
while perhaps not a basis in and of itself to reopen the 
claim, the combination of the veteran's in-service and post-
service history of his hammertoe condition, coupled with the 
change in the interpretation of the applicable law, supports 
the reopening of the claim.

In essence, in connection with evidence previously assembled, 
the new VA medical record and the recent change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness are so significant that these 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); see also Hodge 
v. West, supra (indicating low threshold required to 
establish new and material evidence).  Accordingly, the Board 
concludes that the evidence submitted subsequent to the 
February 2000 rating decision is new and material, and the 
claim of entitlement to service connection for bilateral 
hammertoes is reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A.  In this case, the additional 
evidentiary development is necessary and will be undertaken 
pursuant to the actions described in the remand, below.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hammertoes is 
reopened, and the appeal is, to that extent, granted.

REMAND

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering a fully informed 
decision as to the claim of entitlement to service connection 
for bilateral hammertoes.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Initially, inasmuch as this case involves the matter of 
aggravation, the Board points out that there has been a 
change in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, the Department of 
Veterans Affairs (VA) must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  This interpretation must be applied upon 
readjudication of the claim at issue on the merits.  See 
generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan 
v. Principi, 17 Vet.App. 261 (2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed. 
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

In this case, in accordance with the duty to assist, a VA 
examination to include an evaluation of the veteran's 
bilateral hammertoe condition and an opinion as to whether 
this condition, which clearly existed prior to service, was 
chronically aggravated by service, will be sought.  The Board 
feels that such an examination is necessary in this case, and 
therefore one will be ordered.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. VA will provide notification when 
any further action is required on the part of the appellant.

1.  The RO should contact the veteran and 
request any additional information (dates 
and treatment sources) pertaining to 
treatment for his bilateral hammertoe 
condition at any time since service.  
After securing the necessary releases, 
the RO should attempt to obtain any 
records so identified.

2.  Thereafter, the RO should schedule a 
VA orthopedic/podiatry examination to 
address the veteran's bilateral hammertoe 
condition.



a.  The examiner should initially 
identify the veteran's reported 
symptomatology associated with 
bilateral hammertoes, and diagnose 
all currently manifested disorders of 
the feet.

b.  After a review of the veteran's 
claims folder and service medical 
records, the examiner should then 
provide the following opinions in 
conjunction with any/all currently 
manifested foot disorder(s):  Is it 
at least as likely as not (i.e., at 
least a 50-50 degree of probability) 
that (i) the disorder identified 
prior to service, 2nd degree bilateral 
hammertoes, is congenital or 
developmental in etiology (please 
specify), or is such an etiology 
unlikely (i.e., less than a 50-50 
probability); (ii) Is it at least as 
likely as not (i.e., at least a 50-50 
degree of probability) that the pre-
existing condition was in any way 
chronically aggravated during service 
or as a result of surgery for 
hammertoes performed therein in 1943, 
or is aggravation unlikely (i.e., 
less than a 50-50 probability)?

c.  Note: The term "as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

d.  Note:  The term "aggravation," 
as pertinent to the resolution of the 
veteran's claim, denotes an 
identifiable, incremental, permanent 
increase in severity, as opposed to a 
temporary flareup.

e. Any studies or tests that are 
needed to make a determination should 
be conducted accordingly.  A written 
rationale and bases should support 
all conclusions.  It is critical that 
the claims folder be made available 
to the examiner in conjunction with 
the examination.

3.  The RO should review the record post-
examination and ensure that all questions 
posed in this REMAND have been adequately 
addressed.  The report should be returned 
for completion if any inadequacies are 
found.  If the examiner recommends 
further development (e.g., a request to 
obtain additional medical records or 
conduct additional tests), such 
development should also be accomplished.  

4.  After ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's claim 
as noted herein in light of the guidance 
set forth in Cotant v. Principi, 17 Vet. 
App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), VAOPGCPREC 3-2003 
with regard to the presumption of 
soundness.  If the determination of this 
claim remains unfavorable to the veteran, 
the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


